DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16814494 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
This terminal disclaimer has been timely filed and overcomes the provisional rejection based on nonstatutory double patenting in the Non-Final Rejection filed 9/20/2021.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
Claim 1: in lines 15 and 17, “bleeds hot air” should be – bleeds the hot air --;
in line 37, “with cold air” should be – with the cold air --;
in line 40, “expels air” should be – expels the cold air --;  and 
in line 45, “the temperature desired” should be – a temperature desired--. 
Claims 1 and 2: every word preceded by “sub” should be hyphenated. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foutch et al. 20150275758 in view of Bruno et al. 20160355271.

Regarding independent claim 1, Foutch discloses:
a propulsion system of an aircraft (100 Fig. 1), said propulsion system comprising:
a turbojet (102 Fig. 1) including an intermediate pressure stage (238 first bleed port is at an intermediate stage of the HPC 212 in Fig. 2; para. 30) and a high-pressure stage (242 second bleed port is downstream and at a higher pressure stage than the intermediate stage in the HPC in Fig. 2; para. 30), 
a fan duct (fan duct section 206 Fig. 2; para. 27), and 
a heat exchanger system, the heat exchanger system comprising: 
a main heat exchanger (246 Fig. 2; para. 31) including a main hot supply
connection (248 Fig. 2; para. 31), a main hot transfer connection (250 Fig. 2; para. 31) pneumatically connected to the main hot supply connection through the main heat exchanger, a main cold supply connection (254 Fig. 2; para. 31) and a main cold evacuation connection (256 Fig. 2; para. 31) pneumatically connected to the main cold supply connection through the main heat exchanger, 
a supply pipe (244 Fig. 2; para. 30) which is connected to the main hot 

a high-pressure pipe (240 Fig. 2; para. 30) which bleeds hot air from the 
high-pressure stage through a first valve (260 Fig. 2; para. 33), 
an intermediate pressure pipe (236 Fig. 2; para. 30) which bleeds hot air 
from the intermediate pressure stage through a second valve (check valve 248 Fig. 2; para. 32), wherein the high-pressure pipe and the intermediate pressure pipe are connected to an inlet of the regulating valve (inlet of 262 is labeled in annotated Fig. 2), 
a transfer pipe (labeled in annotated Fig. 2) which is connected to the
main hot transfer connection, and which is configured to transfer the hot air that has passed through the main heat exchanger to an air management system (234 Fig. 2; para. 29) of the aircraft, 
a main supply pipe (252 Fig. 2; para. 31) which is connected to the main
cold supply connection, which supplies the main heat exchanger with cold air from the fan duct (para. 31), and which includes a main regulating valve (258 Fig. 2; para. 31), 
a main evacuation pipe (labeled in annotated Fig. 2) which is connected 
to the main cold evacuation connection and is adapted to expel the air to the outside (the air exiting the outlet 256 of precooler 246 is dumped overboard; para. 45), 
a temperature sensor (298b Fig. 2; para. 48), which measures a 
temperature of the hot air exiting the main heat exchanger through the transfer pipe (sensor 298b is downstream of precooler 246 and detects the temperature of the bleed air prior to system 234; para. 48), and 
a controller (control system 293 Fig. 2; para. 47, 48) which controls 

    PNG
    media_image1.png
    716
    975
    media_image1.png
    Greyscale

Foutch does not disclose a sub-heat exchanger including a sub-hot supply connection, a sub-hot transfer connection pneumatically connected to the sub-hot 
Bruno teaches an aircraft (para. 3) with an engine with a bleed system including a precooler (Fig. 7). Bruno teaches a sub-heat exchanger (510 Fig. 7; para. 31, 33) including a sub-hot supply connection (labeled in annotated Fig. 7), a sub-hot transfer connection (labeled in annotated Fig. 7) pneumatically connected to the sub-hot supply connection through the sub-heat exchanger (para. 33), a sub-cold supply connection (labeled in annotated Fig. 7) and a sub-cold evacuation connection (labeled in annotated Fig. 7) pneumatically connected to the sub-cold supply connection through the sub-heat exchanger (para. 33), wherein a high pressure pipe (labeled in annotated Fig. 7 where 715 is a high pressure bleed port per para. 34) issued from a first valve (V7.A Fig. 7; para. 33) goes through the sub-heat exchanger between the sub-hot supply connection and the sub-hot transfer connection (Fig. 7), a sub-supply pipe (labeled in annotated Fig. 7) which is connected to the sub-cold supply connection, which supplies the sub-heat exchanger with cold air from the fan duct (the fan duct is labeled in annotated Fig. 7 and fan air 730 that is extracted from a fan stream and 
a sub-evacuation pipe (labeled in annotated Fig. 7) which is connected to the sub-cold evacuation connection and expels air to the fan duct (as shown in Fig. 7). 
    PNG
    media_image2.png
    626
    804
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Foutch to include a sub-hot supply connection, a sub-hot transfer connection pneumatically connected to the sub-hot supply connection through a sub-heat exchanger, a sub-cold supply connection and a sub-cold evacuation connection pneumatically connected to the sub-cold supply connection through the sub-heat exchanger, wherein the high pressure pipe issued from the first valve goes through the sub-heat exchanger between the sub-hot supply connection and the sub-hot transfer connection, a sub-supply pipe which is connected 
It would also have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the controller also control the sub-regulating valve according to the temperature measured by the temperature sensor and a temperature desired for the hot air exiting the main heat exchanger through the transfer pipe, because the sub-regulating valve manages the flow of fan air into the sub-heat exchanger to cool the hot bleed air of the high pressure pipe and this hot bleed air is also fluidly connected to the main heat exchanger and transfer pipe. Therefore the flow of fan air through the sub-regulating valve has an effect on the temperature of the bleed air exiting the main heat exchanger through the transfer pipe just as the main regulating valve affects the temperature of the bleed air exiting the main heat exchanger by adjusting the flow of fan air through the main heat exchanger. 
Regarding claim 3, Foutch discloses an aircraft (100 Fig. 1) including at least one propulsion system according to claim 1.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foutch in view of Bruno, as applied to claim 1 above, and further in view of Murphy 20120272658.
Regarding claim 2, Foutch in view of Bruno teaches all that is claimed in claim 1 discussed above, and Foutch further discloses a pylon (para. 18) but Foutch in view of Bruno does not explicitly disclose the pylon with a primary structure, which supports the turbojet, wherein the main heat exchanger is located above the primary structure and in the fan duct and wherein the sub-heat exchanger is below the primary structure and in the fan duct.
Murphy teaches an aircraft engine mounted to a pylon within an engine nacelle assembly of an aircraft (para. 20). Murphy teaches a pylon (60 Fig. 2) with a primary structure (labeled in annotated Fig. 2), which supports a turbojet (20 Fig. 2 is mounted to engine pylon structure 60 per para. 20), wherein a first heat exchanger (HX1 Fig. 2) is located above the primary structure (HX1 is above the primary structure in annotated Fig. 2) and in a fan duct (labeled in annotated Fig. 2) and wherein a second heat exchanger (HX2) is below the primary structure (HX2 is below the primary structure in 
    PNG
    media_image3.png
    615
    975
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Foutch in view of Bruno to have the pylon with a primary structure, which supports the turbojet, wherein the main heat exchanger is located above the primary structure and in the fan duct and wherein the sub-heat exchanger is below the primary structure and in the fan duct as taught by Murphy because placing the main heat exchanger above the primary structure and in the fan duct and the sub-heat exchanger below the primary structure and in the fan duct allows both heat exchangers access to fan air in the fan duct while the different locations allow air flow into and exiting each heat exchanger to be unobstructed by the other heat exchanger.

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 
Applicant argues under II. A. Claim 1 on page 6 that one of ordinary skill in the art would have found no motivation to combine Foutch and Bruno. Applicant cites paras. 0018 and 0019 of Foutch as discouraging one of ordinary skill from adding a sub heat exchanger to Foutch and states one of Foutch’s main goals is reducing the weight and size of the heat exchanger.  This is not persuasive.  In para. 0018, Foutch discloses “The bleed air extracted from the engine often exceeds a temperature threshold of the aircraft systems utilizing the bleed air…To reduce the bleed air temperature, commercial aircraft typically employ a heat exchanger (e.g., a precooler) through which bleed air passes and which is typically located on a pylon adjacent to the engine. A fan operated by the engine of the aircraft provides cool air to the precooler to cool the bleed air prior to supplying the bleed air to the systems of the aircraft.”  Foutch also discloses in para. 0018 that dumping the fan air exiting the precooler reduces efficiency as does the precooler having a relatively large dimensional envelope which adds extra weight.  Therefore, Foutch discloses that a heat exchanger is used and needed for reducing bleed air temperature. Foutch only discourages dumping the fan air exiting the heat exchanger and a large dimensional envelope for the heat exchanger.  Para. 0019 does not discuss the heat exchanger or precooler. 
Applicant cites para. 0052 of Foutch as well, but para. 0052 pertains to the embodiment of Fig. 3 which is not used in the 103 rejections. Therefore, that argument is moot.

Applicant argues against the rejection of claim 2 under B. Claim 2 on page 7 because in addition to claim 2 being dependent on claim 1, one of ordinary skill would not be motivated to consult Murphy because Murphy’s goal is to reduce the number of additional auxiliary inlets and outlets which may result in additional drag and cites para. 004 of Murphy, and that it is unlikely one of ordinary skill in the art starting with a bleed air system comprising two heat exchangers would consult Murphy. This is not persuasive.  Murphy teaches two heat exchangers which use fan air for cooling air and are mounted in two locations with respect to the fan duct and pylon, which are the claimed features in claim 2.  Claim 1 claims a main supply pipe connected to the main cold supply connection of the main heat exchanger and a sub supply pipe connected to the sub cold supply connection of the sub heat exchanger.  This is analogous to Murphy .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        





/A.J.H./Examiner, Art Unit 3741